Title: To Thomas Jefferson from Thomas Leiper, 16 September 1804
From: Leiper, Thomas
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Philada. Septr. 16th. 1804
               
               I have just seen a letter where in was mentioned that Callender Irwin would not be appointed to the office held by his father but Colonel Samuel Miles would—I think you had better pause before you put the seal to this commission for the following reasons—Colonel Miles is too old he was an officer in the war of 55 & 62 and more over Colonel Ferguson who saw him some time ago (as for my part I have not seen him Ten times these Ten Years) says he is quite emaciated if Colonel Miles is appointed it most be a perfect senecure for clear I am he is not able to perform the duties of it—Inglis who is the store keepper in that department and is appointed by General Dearborn for the time being to supperintend General Irwin’s place. He has behaved very much a miss to Mrs. Irwin—He sent a Common Drayman without a single tine for the Books and papers I believe the very next day after the General was put in the Ground and could not be convinced of the impropriety of this measure till Mr. Dallas wrote him a letter—and then it was some time before he would pay any attention to his opinion—I understand that Irwin & Englis office are a Check on each other—Englis may hoble along as a second in his senecure of twelve Hundred Dollars pr Annum—I call it a senecure because I know that Englis follows his old business as measurer of Carpenters work and believe me it is very proffitable one for to my certain knowledge the two Houses the Corner of Eleventh Street came to Two Hundred Dollars:—The business was done by Two men in a Week or Two—you have past your word I suppose that Colonel Miles shall succeed General Irwin if that should be so you had better reconsider it for I am certain Miles can only want this thing for his son who has married Englis daughter the History I have had of this man is that he takes too much brandy—Colonel Miles cannot accept of the office and do the duties without a sacrifice He has in Centreville County an Iron Furnace on a large scale he has a Slitting & Rolling Mill about Ten Miles from this city where he now lives—He is concerned in the Glass House here what the proffits of that Business may be I know not but this I know I purchase of them every year snuff Bottles to the Amount of Three Thousand Dollars and to add to thier imployment this company has lately errected a steel furnace and I am of the opinion the Principal part of the funds must be Colonel Mile’s—After this and what I have stated in my former letters I hope you will put it in my power to retain the same opinion of you I have always had which was to provide for men of most Merit and most in want—The letter I have just seen has brought to my remembrance what past between the Old Fox our Governor and myself—I applied to him for a letter to you in favor of Callender Irwin for the place his father held the answer was older men should be appointed and that Callender was too young and that he had given him a place as good as the one his father held by the bye this is about as near the truth as 2700 Dollars is to One Hundred & Fifty pr Annum—I informed him he was Twenty Nine and fit for any thing—I went further I told we wanted young men and men of spirit and put him in remembrance of Hamilton’s Dying Speech when he expected to be called into the Field—Hamilton is dead but the Party still lives—Suppose you appoint Colonel Miles he when wanted is Ten Miles from Town and sick and not able to move—Englis Hipshot and in his best days I think his command should never exceed a sergeant’s Guard—I hope you will consider what you are about as a Citizen I protest against it suppose Hamiltons party comes on and Dayton some years ago told Mr. Dallas it would come to the Bayonet—their first object would be the arms—Then figure to yourself the other party in Possession of the Arms—I do think the Governors family is very well provided for in this State—His son Joseph is attorney General of the State—that was a Reward for offering the services of his troop to John Adams—His Nephew who nobody ever saw till the Governor brought him into being He is secretary of the state—Three other nephews have appointments some where and his son in Law Alderman and Vendue Master all is now provided for but his son Thomas but I never imagined he could be so barefaced as to travel into your department to procure an office for his son Joseph’s father in Law—The Governors Popularity is traveling fast from him his injudicious appointments to office lately is the Principle cause and his procuring this office of you for Colonel Miles will help him along I am most respectfully Your most Obedient St.
               
                  
                     Thomas Leiper
                  
               
            